DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwin (U.S. Publication 2003/0009265) in view of Enis (U.S. Patent 7,155,912).
Referring to claim 1, Edwin teaches a method comprising estimating, using a computer (paragraph 0047 for instance), a cost over a forecasting period for electrical energy, wherein the forecasting period is divided into multiple zones (Paragraph 0040 and 0050, whereby predictions are utilized and energy sources and their associated costs are known); determining, with the computer, a demand for electrical energy by one or more devices (Paragraphs 0043 and 0052, whereby requests are placed); identifying, with the computer, a zone of the multiple zones in which power supply capacity is greater that an electrical load of at least one device of the one or more devices and repeating the step to identify contiguous zones having a total duration exceeding a duration of time during which the at least one device is to be operated and selecting a plurality of the identified contiguous zones as a lower-cost time period (Paragraph 0040, 0047 and Paragraphs 0063-0064, whereby consumption models are split into phases, and time periods for operation may be selected based upon monetary cost); and deferring, with the computer,  
Edwin further shows that the forecast of demand is based on historical data is shown in paragraph 0071 where the demand (usage information) for previous non-smart jobs are sensed or entered to be used in upcoming models.   The showing that the forecast of demand is based on an ambient condition at the location is shown in in paragraph 0013 where a "low ambient light” sensor is used to determine the demand for lighting.
Edwin does not disclose a method wherein the cost of electrical energy at a location is automatically estimated over a forecasting period divided into multiple zones where the cost of electrical energy is estimated based on a forecast of demand for electrical energy in each zone. 
Enis is an energy storage system where accurate forecasting of energy demands and peaks that might occur on a daily basis are used to determine how much energy should be stored for use during peak times.   Enis shows (column 3 lines 25-35) the use of "zones" (called periods in Enis) where the upcoming day is broken into high demand/high cost periods and low demand/low cost periods.  Furthermore Enis shows:  " This practice is generally based on the well known principles of supply and demand, e.g., energy costs are higher when demand is high, and less when demand is low."
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the concept of dividing the upcoming day into zones/periods of high demand and low demand as shown in Enis to execute the predictive electrical load cost saving system of 
Referring to claims 2 and 3, Edwin teaches wherein the power supply capacity is generated by a  non-grid-based power source  and is solar power (Paragraph 0040, whereby solar power sources may be utilized). 
Referring to claim 4, Edwin teaches identifying, from the one or more zones, a plurality of candidate intervals for selection as the lower-cost time period, and selecting as the lower-cost time period the candidate interval resulting in the lowest cost (Paragraphs 0047-0054, whereby jobs may be scheduled based around monetary cost).
Referring to claim 5, Edwin teaches determining that there is insufficient power supply capacity to provide the electrical load of the at least one device for the operating time and incrementing demand in each zone by an amount sufficient to provide the electrical load of the at least one device (Paragraph 0047, whereby insufficient energy sources may be bypassed based on demand) and re-estimating the cost over the forecasting period for electrical energy based on the incremented demand in each zone, and selecting the portion of the forecasting period having the lowest re-estimated cost as the lower-cost time period (Paragraphs 0047-0054, whereby jobs may be scheduled in the future based on monetary cost, and scheduling is continually updated). 
Referring to claim 11, Edwin shows wherein the power supply capacity is generated by a non-grid-based power source, and step (4) includes identifying the lower-cost time period based 
Referring to claim 12, Edwin shows wherein the characteristic of the non-grid based power source includes a fixed marginal cost of the non-grid-based power source and step (2) includes determining, with the computer, the fixed marginal cost (paragraph 0009).
Regarding claim 13, Edwin shows including estimating the forecast of demand at pre-determined intervals of the forecasting period, and each of the pre-determined intervals is less than one hour.   Edwin shows that each appliance to be scheduled sends in their "job request" based on a start and stop time.  These times would be in standard minutes as not all appliance runs last for an hour.  User requests for delayed start or pause is also expressed at a "certain time".   

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwin/Enis as shown above and further in view of Gurr (U.S. Pat 4,264,960).
Referring to claim 6, Edwin/Enis teaches that the forecasting period is divided into multiple zones (Paragraph 0064), and identifying a plurality of candidate intervals for selection as the lower-cost time period and selecting as the lower-cost time period the candidate interval resulting in the lowest cost (Paragraphs 0047-0054).  However, Edwin does not explicitly teach determining, using a configuration specifying temporal limits on deferral of operation of the at least one device, a candidate interval comprising one or more zones of the multiple zones during which the at least one device may be operated.
Gurr teaches a power load control system which takes into account temporal limits on deferral of device operations when controlling supplied power (col. 12 line 64 through col. 13 line 14).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize the limitations above in the invention taught by Edwin since this would allow an operator to specify minimum and maximum limits for device operation (Gurr, col. 13 lines 7-14).

Conclusion
This is a continuation of applicant's earlier Application No. 14/558,306 and 15/950,283.  All claims are drawn to the same invention claimed in the earlier applications and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/
Primary Examiner, Art Unit 2127